Title: To Benjamin Franklin from John Diot & Co., 16 August 1780
From: Diot, John, & Cie.
To: Franklin, Benjamin


Hond. sirMorlaix The 16th. August 1780.
We did ourselves the honnour to Write to you the 6th. Instant, to acquaint Your Excellency with the arrivall at Pontusval of the prize Enterprize, taken the 4th. by the Black Princess; this Serves now to forward to your Excellency the Procés Verbaux and Examinations taken by the Admiralty board of Brest, Which We hope will deem your approbation.
Since, the Said privateer Came in this Road again, on Friday night, with an other prize Called the St. Joseph, Captn. Ashweek Master, from Waterford bound to Labradore, taken the 9th. Instant, and 6 Ransomers, as par Particulars mentioned in the Abstract of the Journal hereinclosed. She landed allso 18. prisoners, whereof the Names are at foot of the Journal, which we deliver’d to Mr. Boucault, the Commissary, Who is to Send them off to morrow by the Indian Prince Carteel Ship, John Pearce commander.
Said Commissary will undoubtedly forward to Your Excellency Said Pearce’s receit for the above prisonners, and We don’t doubt but you have allready got the Receit for the former prisonners, Which are going by the Same Carteel Ship—
The Black Princess is to Sail again to morrow from hence, bound to an other Short Cruize and then for Dunkirk.
With due Respect We have the honnour to be, of Your Excellency The Most Obedient and Most humble Servants
Jn. Diot & Co
His Excellency B. Franklin Minister Plenipotentiary from the United States of America to the Court of France Passy.
 
Notation: Diot & Co. Augt. 16. 1780
